Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on FormS-8 (File Nos.333-178228, 333-178227, 333-178226, and 333-130159) and FormS-3 (File No.333-166532) of ArQule,Inc., of our report dated March1, 2012 relating to the financial statements and the effectiveness of internal control over financial reporting, which appears in this Form10-K. /s/ PricewaterhouseCoopersLLP Boston, Massachusetts March1, 2012
